            Case 3:20-cv-00262-RCJ-CLB Document 11 Filed 09/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     JOHN GASSEW aka                                 )   Case No.: 3:20-CV-00262-RCJ-CLB
10
     LUCSC VUAGUESC,                                 )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                                                   )   REPORT AND RECOMMENDATION OF
                              Plaintiff,             )   UNITED STATES MAGISTRATE JUDGE
12                                                   )   (ECF NO. 9)
     vs.                                             )
13                                                   )
                                                     )
14   KAREN GEDNEY, et al.,                           )
                                                     )
15                            Defendants.            )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18

19   Carla L. Baldwin (ECF No. 9 1) entered on July 13, 2020, recommending that the Court dismiss

20   the action without prejudice. No objection to the Report and Recommendation has been filled.
21
            This action was referred to Magistrate Judge Baldwin under 28 U.S.C. § 636(b)(1)(B)
22
     and Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District
23
     of Nevada.
24

25          The Court has considered the pleadings and memoranda of the parties and other relevant

26   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
27

28          1   Refers to Court’s docket number.



                                                          1
           Case 3:20-cv-00262-RCJ-CLB Document 11 Filed 09/21/20 Page 2 of 2



 1          IT IS HEREBY ORDERED that Magistrate Judge Baldwin’s Report and
 2
     Recommendation (ECF No. 9) is ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that this action is DISMISSED WITHOUT
 4

 5
     PREJUDICE for failure to pay the filing fee or file a fully complete application to proceed in

 6   forma pauperis.
 7          IT IS FURTHER ORDERED that all pending motions are DENIED as moot.
 8
            IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
 9

10
            IT IS SO ORDERED.
11
                                                     Dated this 21st day of September, 2020.
12

13

14
                                                     ROBERT C. JONES
15                                                   United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                        2
